IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

CHARLES HARTMAN,

             Appellant,

 v.                                               Case No. 5D16-513

S.C. WHITE, JR.,

             Appellee.

________________________________/

Opinion filed May 10, 2016

 Non-Final Appeal from the
 Circuit Court for Volusia
 County,
 Dawn Fields, Judge.

 Charles Hartman, Raiford, pro se.

 Pamela Jo Bondi, Attorney General,
 Tallahassee, and Mark S. Urban, Assistant
 Attorney General, Tallahassee, for
 Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




PALMER, EVANDER, and WALLIS, J.J., concur.